The Chancellor.
This hill is filed to obtain a decree of this court declaring a debt contracted by the administrators of an estate with the complainant, for medical services rendered by him to members of the family of their intestate, after the intestate’s death, a lien upon the assets of the estate in the hands of the administrator de bonis non, and directing him to pay it accordingly. It contains the general prayer for relief. No ground for equitable relief appears. The case presented is simply that a creditor who, having given credit to an administrator on the strength of supposed ability of the latter to bind the estate in his hands by his promise to pay, finds himself unable to enforce the obligation as against the assets in the hands of the suceesspr of such administrator in the trust.
The demurrer will be allowed, and the bill dismissed, with costs.